DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an ALLOWABILITY NOTICE in response to applicant’s drawing amendments filed April 27, 2022.  Claims 1-7, 9, 11, 12, 14-20, 22, 23, and 25 are pending review in this correspondence.

Drawings
The drawings were received on April 27, 2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-7, 9, 11, 12, 14-20, 22, 23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the fluidic devices of claims 1, 5, 9, and 11, specifically wherein:
the actuator is designed to direct fluid flow through the one or more channels in a reversible manner, and the fluidic chip registration means is oriented such that the fluidic chip is allowed for multiple fluidic orientations while maintaining automatic and precise mechanical alignment to the support structure; b) the fluidic chip registration means is formed on the first surface, an actuator is configured to engage with the one or more channels at the second surface of the body, and: a)the fluidic chip registration means comprise at least one protrusion that protrudes from the first surface of the body (claim 5); c) the fluidic chip is a circular through-plate fluidic chip (claim 9); and d) the actuator comprises a plurality of rolling members and a driving member configured such that when the driving member rotates, the plurality of rolling members rolls along the one or more channels so as to selectively and individually transfer the one or more fluids through the one or more channels at the desired flow rates (claim 11) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        May 3, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796